Exhibit 99.1 Investor Presentation AGA Financial Forum May 2011 AGA Financial Forum May 2011 This presentation contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements are typically identified by words such as, but not limited to, “estimates,” “expects,” “anticipates,” “intends,” and similar expressions.Although our forward-looking statements are based on our reasonable assumptions, future performance or results may be different than those currently anticipated.
